Citation Nr: 0605572	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals fragment 
wounds right knee and calf, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss, prior to April 22, 2002.

3.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling from April 22, 2002.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico denying an increased (compensable) 
rating for bilateral hearing loss, and March 1999 rating 
determinations by the RO denying (1) an increased rating for 
residuals fragment wounds right knee and calf, and (2) a 
TDIU.  

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's muscle group XI and XII injuries are rated 
at the schedular maximum under 38 C.F.R. § 4.55 and 
Diagnostic Code 5311.

2.  Painful right knee and calf scars are not currently 
shown.  

3.  Prior to April 22, 2002, the veteran had no more than 
hearing impairment level II for each ear.  

4.  From April 22, 2002, the veteran has no more than hearing 
impairment level V for the left ear and level II for the 
right ear.  

5.  The service-connected disabilities do not present such 
exceptional or unusual disability pictures with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals fragment wounds right knee and calf are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.55, 4.73, Diagnostic Code 5311 (2005).

2.  The criteria for a compensable rating for bilateral 
hearing loss prior to April 22, 2002 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Code 6100 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss from April 22, 2002 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee and calf

The veteran sustained (1) an 8 centimeter right posterior 
calf wound, (2) a 4 centimeter lateral wound to the right 
knee, and (3) a 1/2 centimeter puncture wound to the anterior 
right thigh in service when he was wounded in action by a 
land mine in Vietnam on March 17, 1966.  He was awarded the 
Purple Heart.  Service connection is in effect under 
38 C.F.R. § 4.73, Diagnostic Code 5311 (muscle group XI) at 
30 percent for "residuals fragment wounds right knee and 
calf" (this is for wounds #1 & 2).  Service connection is 
also in effect under Diagnostic Code 7805 at 0 percent for 
"residuals small puncture wound, anterior right thigh" 
(this is for wound #3).  Only the wounds rated under 
Diagnostic Code 5311 are on appeal, not the anterior right 
thigh wound rated under Diagnostic Code 7805.

The 30 percent rating for residuals fragment wounds right 
knee and calf is assigned under Diagnostic Code 5311, which 
is for rating injury to muscle group XI.  Its 30 percent 
rating is its maximum rating and 38 C.F.R. § 4.55(e), a rule 
on combined ratings, prevents a separate rating under 
Diagnostic Code 5312 for muscle group XII injury by wound #2 
above.  Diagnostic Codes 5311 and 5312 are in the foot and 
leg anatomical region.  38 C.F.R. § 4.55(b).  Diagnostic Code 
5311's muscles act on the foot and knee.  Diagnostic Code 
5312's muscles act on the ankle and foot.  Section 4.55(e) 
indicates that since there are compensable muscle group 
injuries in the same anatomical region but not acting on the 
same joint, separate ratings under Diagnostic Code 5311 and 
5312 can not be assigned.  Instead, the elevation of the most 
severely injured muscle group to the next higher level is to 
occur.  The maximum rating under either Diagnostic Code 5311 
or 5312 is 30 percent, however, which is the rating already 
assigned.  Under these regulations, a higher rating can not 
be assigned.  Even in light of 38 C.F.R. §§ 4.40, 4.45 
(2005), a higher rating can not be assigned as a 30 percent 
rating is the highest rating under Diagnostic Code 5311.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The Board has considered whether switching the Diagnostic 
Code 5311 rating to ratings for the right knee and ankle 
would benefit the veteran, and finds that it would not.  The 
most limitation of right knee extension shown during the 
rating period was 15 degrees on VA examination in April 2003, 
which would warrant no more than a 20 percent rating under 
Diagnostic Code 5261.  A compensable degree of limitation of 
flexion - that is, flexion limited to 60 degrees, or its 
functional equivalent due to factors in 38 C.F.R. §§ 4.40, 
4.45, is not shown.  All measurements of flexion have shown 
it to be beyond 60 degrees, including with pain.  The veteran 
had flexion to 90 degrees on VA examination in April 2003, 
with pain at 70 and 90 degrees, and he had flexion to 105 
degrees on VA examination in April 2002, when knee flexion 
manual muscle testing was 5/5.  And although it is legally 
permissible to assign a compensable rating under Diagnostic 
Code 5257 in conjunction with 20 percent rating under 
Diagnostic Code 5261, without violating 38 C.F.R. § 4.14, the 
negative anterior posterior drawer test and the negative 
valgus varus stress test on VA examination in April 2003 
persuade the Board that no recurrent subluxation or lateral 
instability is present, and that, therefore, using Diagnostic 
Code 5257 would not be beneficial to the veteran.

Also, it would be permissible to assign a rating for the 
right ankle in combination with a 20 percent rating for the 
right knee under Diagnostic Code 5261.  However, even 
considering 38 C.F.R. §§ 4.40, 4.45, the veteran does not 
have marked ankle limitation of motion required for a 20 
percent rating under Diagnostic Code 5271 and there is no 
ankle ankylosis, astragalectomy, or malunion of the os calcis 
or astragalus, so doing this would not benefit the veteran 
either.  Normal ankle plantar flexion is to 45 degrees and 
normal ankle dorsiflexion (extension) is to 20 degrees, per 
38 C.F.R. § 4.71a, Plate II (2005).  His complaints as well 
as the descriptions of the impairment from the wounds as a 
whole have been reported and considered.  

However, the 4/5 ankle muscle strength and normal ankle range 
of motion except for a lack of 10 degrees of dorsiflexion on 
VA examination in April 2005; the slight limp found on VA 
examination in September 1998; his ability to perform several 
repetitions of heel and toe standing on VA examination in 
April 2005, despite developing having pain; his ability to 
walk on his toes and heels without difficulty on VA 
examination in September 2000; and the April 2002 and April 
2003 VA examiner's indications that the veteran had enough 
range of motion to do his activities of daily living, in the 
Board's judgment, typify the degree of impairment shown.  
Pain is considered disabling only to the extent it prevents 
function, DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 
38 C.F.R. §§ 4.40, 4.45).  

Here, even accepting the April 2002 complaints of difficulty 
ascending stairs and cramping of the right calf, the limp he 
has per the 1998 VA examinations, and the fact that he uses a 
1-point cane as reflected by the April 2005 VA examination 
report, the evidence shows that marked ankle disability is 
not present.

The Board has considered whether to assign a separate 
compensable rating under either old or new 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002, 2005) for painful scars.  
Diagnostic Code 7804 has changed during the course of the 
claim, but not substantively as concerns this claim, and 
neither version is more favorable.  Each version requires 
painful scars for a compensable rating.  During the current 
rating period, there were examinations in March, September 
and November 1998, September 2000, April 2002, April 2003, 
and April 2005.  The March 1998 examiner described the scars 
as moderately sensitive and tender to palpation, and the 
November 1998 examiner noted tenderness at palpation in both 
scars.  In contrast, the general medical examination in 
September 1998 did not note such tenderness, and the scars 
were found to be well healed, with no mention of tenderness, 
on VA examination in September 2000.  The definition of the 
word "heal", according to Dorland's Illustrated Medical 
Dictionary (26th ed., 1985), p. 583, is "to restore wounded 
parts or to make healthy; to become well or healthy".  The 
other examiners examined the scars and did not indicate that 
either scar was painful.  Moreover, the September 2000 
examiner indicated that the skin had no abnormal findings, 
and tenderness is a form of pain which is abnormal.  
Dorland's Illustrated Medical Dictionary (26th ed., 1985), 
pp. 954, 1315.  The April 2002 examiner provided a physical 
description of the scars without indicating that they were 
painful.  Where the examiner in April 2003 was asked to 
comment on scar sensitivity and tenderness, he referred to 
his description of the scars that did not report tenderness 
or any form of scar pain.  Where the April 2005 VA examiner 
was asked to comment on scar sensitivity and tenderness, he 
did not indicate that there was any and he provided other 
measurement information concerning the scars.  Although two 
examination reports note tenderness, the other examination 
reports do not; the evidence preponderates toward finding 
that the scars at issue are not painful.  Accordingly, the 
evidence as a whole does not support assignment of a 
separate, compensable rating for the scars themselves under 
Diagnostic Code 7804.  38 C.F.R. § 4.31 (2005).

The Board notes that Diagnostic Code 7805 can not be applied 
at the same time as Diagnostic Code 5311 or 5312, as to do so 
would be prohibited pyramiding by rating limitation of 
function of joints twice.  See 38 C.F.R. § 4.14 (2005).  If a 
rating were assigned under Diagnostic Code 7805 also, 
limitation of function of the knee or ankle which is already 
compensated under the muscle injury rating would be 
compensated under Diagnostic Code 7805.

Any associated neuropathy, if present, is not compensable 
under the peripheral nerve disease Diagnostic Codes of 
38 C.F.R. § 4.124a (2005).  The April 2005 examiner found 
that there was no nerve damage, the September 1998 and 
September 2000 examiners found essentially the same thing, 
and no neuropathy is currently diagnosed.  While there was 
decreased sensation in the right leg area on VA examination 
in November 1998, a separate rating for neuropathy would 
under the circumstances be prohibited pyramiding in violation 
of 38 C.F.R. § 4.14 because the rating under Diagnostic Code 
5311 compensates for impairment of leg motor function, which 
any applicable nerve injury code would also compensate.

The Board has reviewed the rating schedule and finds that no 
other codes are appropriate.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  

Bilateral hearing loss

The veteran filed a claim for an increased rating for this 
disability in January 1997.  In July 1997, it was rated as 
noncompensable and he appealed that decision.  It has since 
been increased to 10 percent, effective from April 22, 2002.  
As the veteran is presumed to be seeking the maximum rating 
concerning his hearing loss claim, the matters of the hearing 
loss rating prior to and from April 22, 2002 are both on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Pertinent rating criteria have changed during the course of 
the claim, effective May 11, 1999.  The applicable criteria 
are found at 38 C.F.R. § 3.321, 4.85, 4.87, Diagnostic Code 
6100 (1998) and 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2005).  Each version is being considered but the new 
version, last cited, can not be applied before its effective 
date of May 11, 1999.  The new version is more favorable for 
the degree of impairment shown from April 22, 2002.  Before 
that, neither version is more favorable in light of the 
evidence.

The disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned, after specific audiometric tests are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On private audiological evaluation in September 1996, the 
pure tone audiogram charted thresholds, in decibels, as 
follows, from which the Board has calculated the puretone 
average:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
15
25
55
30
LEFT
50
40
50
60
50

Speech discrimination ability of 100 percent in each ear was 
reported. 

On VA audiological evaluation in April 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
15
30
45
30
LEFT
40
40
45
60
46

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.

On VA audiological evaluation in November 1998, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
35
40
50
38
LEFT
55
50
50
65
55

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.

On VA audiological evaluation on April 22, 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
40
50
55
44
LEFT
60
60
60
70
63

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.

On private evaluation in April 2004, the audiogram charted 
pure tone thresholds, in decibels, as follows, which the 
Board used to compute the puretone average:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
30
35
50
60
44
LEFT
60
65
unreport
ed
65
63

Speech recognition ability of 100 percent in each ear was 
reported.

On VA audiological evaluation in March 2005, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
40
50
60
46
LEFT
60
60
65
70
64

Speech audiometry revealed speech recognition ability of 90 
percent in each ear.

The September 1996, April 1997, and November 1998 
examinations indicate that there was no more than hearing 
loss level II for each ear under Table VI of 38 C.F.R. § 4.87 
(1998), equating with no more than a noncompensable rating 
under Table VII (1998), Diagnostic Code 6100.  There are no 
other examination reports showing compensable hearing loss 
before April 22, 2002, including through any application 
(between May 11, 1999 and April 22, 2002) of 38 C.F.R. § 4.86 
(2005).  Accordingly, a compensable rating prior to April 22, 
2002 is not warranted.  

The April 2002, April 2004, and March 2005 examinations 
corresponded with no more than level II for the right ear via 
Table VI (2005).  For the left ear, no more than level III 
was shown using Table VI; however, the puretone test results 
met the criteria for the exceptional pattern of hearing loss 
found at 38 C.F.R. § 4.86(a) and use of Table VIa, 
38 C.F.R. § 4.85 (2005), yields level V for the left ear.  As 
no more than level V and level II hearing is shown, no more 
than a 10 percent rating is warranted under Table VII, 
Diagnostic Code 6100 (2005) from April 22, 2002.

Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2005).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that 
neither of these disabilities, alone, presents marked 
interference with work or has required frequent 
hospitalizations during the rating period, so as to make 
application of the regular schedular standards impractical.  
The veteran's current state of disability due to his 
service-connected residuals fragment wounds right knee and 
calf and bilateral hearing loss has been considered.  Having 
reviewed the record with these mandates in mind, however, the 
Board finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).

The preponderance of the evidence is against increased 
ratings and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In an April 2002 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence that would establish the 
claim, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence.  The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  
Moreover, the claimant was given the text of 38 C.F.R. 
§ 3.159, concerning these respective duties, in the October 
2005 supplemental statement of the case.

The Board acknowledges that, only after the initial appealed 
rating decisions were promulgated did the AOJ, in April 2002, 
provide explicit section 5103(a) notice to the claimant.  
However, the VCAA was not in effect at the time of the 
initial adjudications.  While the notice provided to the 
claimant in April 2002 was not given prior to the first AOJ 
adjudication of the claim, the claimant was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  In that regard, after the notice, the AOJ 
obtained private medical records, and VA examinations were 
conducted, with 2 being slightly later in 2002, and others in 
2003 and 2005.  The process carried out during the course of 
the claim and appeal provided the claimant with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing of the notice did not affect the 
essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  VA examinations were conducted in 
1998, 2000, 2002, 2003, and 2005.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals fragment wounds right knee and calf is denied.

Entitlement to an increased (compensable) rating for 
bilateral hearing loss, prior to April 22, 2002 is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss from April 22, 2002 is denied.


REMAND

The Board, in its January 2005 remand, ordered the RO to 
adjudicate issues of service connection for spatial 
disorientation or other vestibular disorder as a residual of 
head injury, on the basis that this matter - which has not 
been adjudicated and is not before the Board on appeal -- was 
inextricably intertwined with the matter of a TDIU rating, 
which is before the Board.  No adjudication of this service-
connection issue has occurred.  Accordingly, remand for such 
adjudication is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:  

1.  Adjudicate the issue of entitlement 
to service connection for spatial 
disorientation or other vestibular 
disorder as a residual of head injury.  
If the claim is denied, provide to the 
veteran notification of that denial and 
his appellate rights.  The veteran is 
advised that this matter is not 
currently on appeal.

2.  Thereafter, again consider the claim 
for TDIU.  If this benefit remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


